DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipatged by Iwamura (US 2005/0198327).
As to claim 21, Iwamura discloses a system, comprising: 
at least one processor; and a memory, storing program instructions that when executed by the at least one processor, cause the at least one processor to implement: 
detect a failure of a first replica of a database in a first data zone comprising a first one or more data centers, wherein the database is synchronously replicated to a second replica of the database in a second data zone comprising a second one or more data centers (¶0039-¶0040); 
responsive to the detection of the failure: perform a failover to the second replica of the database in the second data zone from the first replica of the database in the first data zone (¶0037); and 


As to claim 22, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to monitor health of the first replica of the database, wherein the failure of the first replica of the database is detected as a result of the monitoring (¶0023).

As to claim 23, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to store an event indicative of the failure of the first replica as part of a log accessible via an interface (¶0072).

As to claim 24, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to receive a request that enables replication of the database across the first data zone and second data zone (¶0097).

As to claim 25, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to receive a request to create the database that specifies a replication parameter set to "true" (¶0096).

As to claim 26, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to provide information regarding the failure in further response to the detection of the failure (¶0046).



As to claim 28, Iwamura discloses a method, comprising: 
detecting a failure of a first replica of a database in a first data zone comprising a first one or more data centers, wherein the database is synchronously replicated to a second replica of the database in a second data zone comprising a second one or more data centers (¶0039-¶0040); 
responsive to detecting the failure: performing a failover to the second replica of the database in the second data zone from the first replica of the database in the first data zone (¶0037); and 
updating a record for an endpoint DNS name of the database to direct client requests using the endpoint DNS name to the second replica of the database in the second data zone instead of the first replica of the database in the first data zone (¶0076).

As to claim 29, Iwamura discloses the method of claim 28, further comprising monitoring health of the first replica of the database, wherein the failure of the first replica of the database is detected as a result of the monitoring (¶0023).

As to claim 30, Iwamura discloses the method of claim 28, further comprising storing an event indicative of the failure of the first replica as part of a log accessible via an interface (¶0072).

As to claim 31, Iwamura discloses the method of claim 28, further comprising receiving a request that enables replication of the database across the first data zone and second data zone (¶0097).



As to claim 33, Iwamura discloses the method of claim 28, further comprising providing information regarding the failure in further response to the detection of the failure (¶0046).

As to claim 34, Iwamura discloses the method of claim 28, wherein the database is implemented as part of a cloud application (¶0028).

As to claim 35, Iwamura discloses one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices, cause the one or more computing devices to implement: 
detecting a failure of a first replica of a database in a first data zone comprising a first one or more data centers, wherein the database is synchronously replicated to a second replica of the database in a second data zone comprising a second one or more data centers (¶0039-¶0040); 
responsive to detecting the failure: performing a failover to the second replica of the database in the second data zone from the first replica of the database in the first data zone (¶0037); and 
updating a record for an endpoint DNS name of the database to direct client requests using the endpoint DNS name to the second replica of the database in the second data zone instead of the first replica of the database in the first data zone (¶0076).

As to claim 36, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement monitoring health of the first 

As to claim 37, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement storing an event indicative of the failure of the first replica as part of a log accessible via an interface (¶0072).

As to claim 38, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement receiving a request that enables replication of the database across the first data zone and second data zone (¶0097).

As to claim 39, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement receiving a request to create the database that specifies a replication parameter set to "true" (¶0096).

As to claim 40, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement providing information regarding the failure in further response to the detection of the failure (¶0046).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Benn (US 7,971,094) discloses a failover module generates a user interface to enable an administrative user to define a failover plan for a primary site. The failover plan includes user-specified information for use by multiple operations of a failover process for failing over a server system from the primary site to a failover site. The failover plan can be stored as a data object on a computer system at the failover site. In the event of a serious failure at the primary site, the failover process can be invoked and carried out on the failover site with little or no human intervention, based on the failover plan, to cause the server system to be failed over to the failover site, thereby substantially reducing downtime of the server system and its data (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHARLES EHNE/Primary Examiner, Art Unit 2113